REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/513,509, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, parent Application No. 16/513,509, fails to provide adequate support or enablement for the following limitation of independent claims 1 and 17: a pair of mounting mechanisms rotatably coupled to opposite edges of said rail or a pivot around which said rail rotates relative to said each mounting mechanism. Accordingly, claims 1-22 are not entitled to the benefit of the prior application.
Allowable Subject Matter
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 17, several of the features of these claims were known in the art as evidenced by SWAFFORD, JR. et al (U.S. PG Pub. No. 2011/0055103), which discloses a system having a bar of distance sensors (934/936) that detect stock changes in a storage area, the system comprising a rail configured to be mounted behind an item storage area, wherein said item storage area comprises a plurality of bins containing items, each bin of said plurality of bins comprising a moveable back (pusher 925), wherein when a shopper removes an item of said items from said each bin, said moveable back moves away from said rail and towards a front end of said each bin at ¶¶ [0154]-[0155] and FIG. 14.

    PNG
    media_image1.png
    458
    673
    media_image1.png
    Greyscale

SWAFFORD, JR. discloses that, when said shopper adds an item of said items to said each bin, said moveable back moves towards said rail and away from said front end of said bin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668